 In the Matter Of CUTLER-HAMMER, INCORPORATEDandLOCAL No. 278,INTERNATIONAL UNION, U. A. W. A., AFFILIATED WITH THE C. I. O.Case No. R-736.-Decided May 35, 1938Electrical Equipment Manufacturing Industry-Investigation of Representa-tives:controversy concerning representation of employees:employer's refusal togrant recognition of union until question of representation is determined byBoard; rival organizations-UnitAppropriatefor CollectiveBargaining:pro-duction, maintenance,and other employees of two plants,excluding supervisoryand main-office clerical employees and employees in the powerhouse and foundry ;no controversy asto-Representatives:eligibility to participate in choice : em-ployees temporarily laid off to participatein-ElectionOrdered-Certification^o fRepresentatives.Mr. Frederick P. Mett,for the Board.Mr. Malcolm K. Whyte,of Milwaukee, Wis., for the Company.Padway, GoldbergcCTarrell, by Mr. A. G. Goldberg,of Milwaukee,Wis., for the Machinists, the Moulders, and the Operating Engineers.Mr. Max E. Geline,of Milwaukee, Wis., for the U. A. W.Mr. Roman Beck,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 9, 1938, Local 278, International Union, United Automo-bileWorkers of America, herein called the U. A. W., filed with theRegional Director for the Twelfth Region (Milwaukee, Wisconsin) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Cutler.-Hammet, Incorpo-rated, Milwaukee, Wisconsin, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On April 1, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing on due notice.471106791-38-vol. vii-31 472NATIONAL LABOR RELATIONS BOARDOn April 2, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the U. A. W.,upon International Association of Machinists, Local 1061, hereincalled theMachinists, upon InternationalMoulders Union, Local125, herein called the Moulders, and upon International Union ofOperating Engineers, Local 311, herein called the Operating En-gineers, labor organizations claiming to represent employees directlyaffected by the investigation.Pursuant to the notice, a hearing washeld on April 11, 12, 13, and 14, 1938, at Milwaukee, Wisconsin,before Peter F. Ward, the Trial Examiner duly designated by theBoard.The Board, the Company, the U. A. W., the Machinists,theMoulders, and the Operating Engineers were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and to cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the out-set of the hearing the Trial Examiner granted a motion by the'U. A. W. to amend the description in its petition of the unit claimedto be, appropriate.The ruling is hereby affirmed.During the courseof the hearing the Trial Examiner made several rulings -oil motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no preju-dicial errorswere cominitted.The rulings are hereby affirmed.After the hearing the U. A. W. and the Machinists filed briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TIIE BUSINESSOF ]HE COMPANY 1The Company is engaged in the design, manufacture, assembly,sale, and distribution of various kinds of electrical motor controlsand other equipment. It owns and operates three plants in Mil-waukee, Wisconsin.Two of these plants are situated at 12th Streetand Orchard Street, respectively, and are largely engaged in the man-ufacture and distribution of the Company's products.The third'plant is a foundry devoted exclusively to foundry work.Between75 and 80 per cent of the raw materials used by the Company in itsoperations are obtained from sources outside the State of Wisconsin;and 93 per cent of its finished products are shipped out of the StateofWisconsin.In. June 1937 the Company employed almost 3,000employees.'Substantially all of the facts in this section are derived from a stipulation betweencounsel for the Company and counsel for the Board,supplemented by oral testimony ofthe Company'sworks manager. DECISIONS AND ORDERSII. THE ORGANIZATIONS INVOLVED473Local 278, International Union, United Automobile `Yorkers ofAmerica is a labor organization affiliated with the Committee forIndustrial Organization.It admits to membership all productionmaintenance, and other employees in the Company's Milwaukeeplants, excluding supervisory and main-office clerical employees.InternationalAssociation of Machinists,Local 1061, is a labororganization affiliatedwith the AmericanFederation of Labor.Apparently it admits to membership all production and maintenanceworkers at the Company'sMilwaukee plants, except those who areeligible to belong to the Moulders and to the Operating Engineers,exclusive of supervisory and main-office clerical employees.InternationalMoulders Union, Local 125,is a labor organizationaffiliatedwith the American Federation of Labor, admitting to itsmembership the workmen employed in the foundry of the Company.International Union of Operating Engineers,Local 311,is a labororganization affiliated with the American,Federation of Labor, ad-mitting to its membership engineers employed in the Company'spowerhouse.III.THE QUESTION CONCERNING REPRESENTATIONIn April 1937, the Company entered into a collective bargainingagreement with the Machinists and the Moulders upon the swornstatement of their representative that they represented a substantialmajority of the production and maintenance workers in the Com-pany's Milwaukee plants.Although both the Company and the representative of the two unions knew when they executed the agree-ment that the U. A. W. had a substantial membership among suchemployees, the Company accepted the sworn statement as satisfactoryproof of the majority status of the contracting unions.Shortlyafter the U. A. W. learned of the agreement, its officers requested theCompany to enter into a collective bargaining agreement with it onbehalf of its members.The position taken by the Company, asrelated by its works manager, was ". . . that we had granted solebargaining rights to the American Federation of Labor, after satisfy-ing ourselves that they represented the majority, and that afterhaving given them the sole, bargaining rights, we were not at libertyto execute an additional contract."The contract with the Machinists and the Moulders expired inApril 1938, by virtue of due notice given by the contracting unionsthat they desired the incorporation of a closed-shop provision in anyfuture agreement and certain other modifications of the terms of theold contract. P474NATIONAL LABOR RELATIONS BOARDThe organizational activities of the rival unions continued through-out the duration of the agreement. In its petition, which was filedabout a month prior to the expiration of the agreement, the U. A. W.claimed to represent a majority of the employees in the unit describedby it to be appropriate.The Machinists challenged the U. A. W.'sclaim and asserted that it represented the majority of the employeesin the same unit.The Company refused to negotiate with the Ma-chinists concerning the renewal of the contract until the conflictingclaims of the unions were determined by the Board.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerce}and the free flow of commerce.V. THE APPROPRIATE UNITThe unit claimed by the U. A. W. to be appropriate for the purposesof collective bargaining in its petition, as amended, was:All production, maintenance and other employees of the 12thStreet plant and Orchard Street plant of the Company, excludingmain office clerical employees and those in a supervisory capacity,and further excluding employees in the powerhouse and foundryof the Company.Three reasons were advanced by the U. A. W. in support of itsmotion to amend the description of the appropriate unit in the originalpetition: (1) that all the employees in the powerhouse are membersof the Operating Engineers; (2) that the Moulders represented a greatmajority of the employees in the foundry, and (3) that the amend-ment, by excluding those two groups of employees from the unit, wasin conformity with the policy of the Board, as revealed in its decisions,of permitting such groups of employees to determine for themselveswhether they desired a craft or industrial form of organization.TheMachinists and the Company did not question the propriety of the unit-claimed by the U. A. W. Under these circumstances we see no reasonfor deviating from the appropriate unit claimed by the U. A. W.We find that all production, maintenance, and other employees ofthe Company at the 12th Street and Orchard Street plants in Mil- DECISIONS AND ORDERS475waukee,Wisconsin, excluding supervisory and main-office clericalemployees and employees in the powerhouse and foundry of the Com-pany, constitute a unit appropriate for the purposes of collective bar-gaining and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESBoth the U. A. W. and the Machinists claimed to represent an over-whelming majority of the employees in the appropriate unit.The Company introduced in evidence pay-roll schedules indicatingin adjoining columns its employees in the appropriate unit as of June19, 1937, and as of March 5, 1938. By appropriate indications markedin adjacent columns the Machinists designated the employees claimedto be its members at any time and those said to be its members in goodstanding as of March 5,1938. An examination of the schedulesrevealsthe following :Total number of employees as of June 19, 1937______________ 2,975Total numberof employees marked bythe Machinists asbeing membersat any time-------------------------- 1, 424Total number of employees as ofMarch 5, 1938_____________ 1, 817Total numberof employees marked by theMachinists asbeing members in good standing as of March 5, 1938__876An affidavit of the financial secretary of the Machinistsannexedto the schedules deposes that 250 additional persons, whose namesdo not appear on the Company's schedule of employees as of June19, 1937, were affiliated with the Machinists on that date. Since it isnot pertinent to this proceeding to determine whether the Machinistsrepresented a majority of the Company's employees in the appropriateunit as of June 19, 1937, we need not further consider the contentionsof the parties on this issue.The Machinists made a showing of 876 members out of 1817 em-ployees as of March 5, 1938, which isless thanamajority.TheMachinists claimed an additional 31 members, but even if that claimis accepted, they showed only 907 members out of 1817 employees asof March 5, 1938, which is less than a majority.The U. A. W. also designated the employees who were its membersas of March 5, 1938, by appropriate indications marked in an adjacentcolumn on the Company's schedules. Its showing was 549 membersout of 1817 employees, which is less than a majority.Thus, neither organization showed that it represented a majorityof the employees in the appropriate unit as of March 5, 1938.More-over, there are a great many duplications in their membership showing. 476NATIONALLABOR RELATIONS BOARDDuring the hearing, the Machinists had petitions protesting thisinvestigation signed in the Company's plant by 790 of its members,and 250 nonmember employees. It is to be noted that these petitionsdo not request that the Machinists be certified as the bargaining repre-sentative of the signatories.We do not regard such petitions as asatisfactory determination of the question concerning representation.The freedom of choice assured by a secret ballot was lacking in thecircumstances under which these petitions were signed.Moreover,it is virtually impossible to eliminate duplications and to check thesignatures accurately against the Company's pay roll since they arecontained on 80 separate sheets with no schematic arrangement, andmany signatures are illegible.We find that the question which has arisen concerning representa-tion can best be resolved by the holding of an election by secret ballot.Since June 17, 1937, is clearly too remote a date for the purpose ofdetermining eligibility to vote, those eligible to vote shall be the em-ployees in the appropriate unit as of March 5, 1938, excluding thosewho have since quit or have been discharged for cause, but includingthose who have since been laid off only temporarily.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Cutler-Hammer, Incorporated, Milwaukee,Wisconsin, within the meaning of Section 9 (c) and Section 2 (6) and(7), of the National Labor Relations Act.2.All production, maintenance, and other employees of the Coin-pany at its 12th Street and Orchard Street plants in Milwaukee, Wis-consin, excluding supervisory and main-office clerical employees andemployees in the powerhouse and foundry of the Company, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act. ,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purpose of collective bargainingwith Cutler-Hammer, Incorporated, Milwaukee, Wisconsin, an elec-tion by secret ballot shall he. conducted within fifteen (15) days from DECISIONS AND ORDERS477the date of this Direction, under the direction and supervision of theRegional Director for the Twelfth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all production,maintenance, and other employees of the Company, employed onMarch 5, 1938, at its 12th Street and Orchard Street plants in Mil-waukee,Wisconsin, excluding supervisory and main-office clericalemployees and employees in the powerhouse and foundry of the Com-pany, and excluding those who have since quit or have been dischargedfor cause, but including those who have since been laid off only tempo-rarily, to determine whether they desire to be represented by Local278, International Union, United Automobile Workers of America,affiliated with the Committee for Industrial Organization, or by Local1061, International Association of Machinists, affiliated with the Amer-ican Federation of Labor, for the purposes of collective bargaining,or by neither.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJune 27, 1938On May 25, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.The Direction of Election directed that anelection by secret ballot be conducted under the direction and super-vision of the Regional Director for the Twelfth Region (Milwaukee,Wisconsin) within 15 days from the date of the Direction among theproduction,maintenance, and other employees of Cutler-Hammer,Incorporated, herein called the Company, on its pay roll for theperiod ending March 5, 1938, at its Twelfth Street and OrchardStreet plants in Milwaukee,Wisconsin, excluding supervisory andmain-office clerical employees and employees in the powerhouse andfoundry of the Company, and excluding those who have since quitor have been discharged for cause, but including those who havesince been laid off only temporarily, to determine whether they de-sired to be represented by Local 278, International Union, UnitedAutomobileWorkers of America, affiliated with the Committee forIndustrial Organization, or by Local 1061, International Associationthe purposes of collective bargaining, or by neither.Pursuant to the Direction, an election by secret ballot was con-ducted on June 8, 1938, by the said Regional Director.On June 9,1938, the said Regional Director, acting pursuant to Article III, See- 478NATIONAL LABOR RELATIONS BOARDtion 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended, issued and duly served upon the parties anIntermediate Report on the election.No objections or exceptionsto the Intermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportectas follows :Total number eligible to vote------------------ --------- 1, 810Total number of ballots cast----------------------------- 1, 655Total number of ballots counted--------------------------1,652Total number of votes in favor of Local 1061, InternationalAssociation of Machinists,A. F. of L-------------------916Total number of votes in favor of Local#278, InternationalUnion, United Automobile Workers of America, C.I.O___519Number of votes for neither organization-----------------217Number of blank ballots---------------------------------2Number of void ballots----------------------------------1Challengedballots---------------------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, herein called the Act, and pursuant to,Article III, Sections 8 and 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Local 1061, International Associationof Machinists, affiliated with the American Federation of Labor, hasbeen designated and selected by a majority of the production, main-tenance, and other employees of Cutler-Hammer, Incorporated, atitsTwelfth Street and Orchard Street plants in Milwaukee, Wis-consin, excluding supervisory and main-office clerical employees andemployees in the powerhouse and foundry of the Company, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, Local 1061, International As-sociation of Machinists, affiliated with the American Federation ofLabor, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.